Name: Commission Regulation (EC) No 335/2003 of 21 February 2003 amending Regulation (EC) No 2316/1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural policy;  plant product;  Europe
 Date Published: nan

 Avis juridique important|32003R0335Commission Regulation (EC) No 335/2003 of 21 February 2003 amending Regulation (EC) No 2316/1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops Official Journal L 049 , 22/02/2003 P. 0003 - 0005Commission Regulation (EC) No 335/2003of 21 February 2003amending Regulation (EC) No 2316/1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable cropsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1251/1999 of 17 May 1999 establishing a support system for producers of certain arable crops(1), as last amended by Regulation (EC) No 1038/2001(2), and in particular Article 9 thereof,Whereas:(1) Commission Regulation (EC) No 2316/1999(3), as last amended by Regulation (EC) No 327/2002(4), lays down detailed rules for applying Regulation (EC) No 1251/1999 with respect to the conditions for granting area payments for certain arable crops and lays down the conditions for set aside.(2) Under Council Regulation (EC) No 1017/94 of 26 April 1994 concerning the conversion of land currently under arable crops to extensive livestock farming in Portugal(5), as last amended by Regulation (EC) No 2582/2001(6), applications have been submitted for conversion of an area equivalent to 29575 hectares. The base area should therefore be adjusted accordingly.(3) In response to applications by Belgium, new base areas should be fixed in accordance with the regionalisation plan of the Member State concerned.(4) The Member States have notified the results of the tests to determine the tetrahydrocannabinol levels in the hemp varieties sown in 2002. Those results should be taken into account when drawing up the list of hemp varieties qualifying for area payments in the coming marketing years and the list of varieties temporarily accepted for 2003/04, which will require further testing during that marketing year.(5) Regulation (EC) No 2316/1999 should therefore be amended accordingly.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2316/1999 is hereby amended as follows:1. in Annex VI, the details given under the headings "Belgium" and "Portugal" are replaced by the details given in Annex I hereto;2. Annex XII is replaced by Annex II hereto.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union.It shall apply from the 2003/2004 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 February 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 1.(2) OJ L 145, 31.5.2001, p. 16.(3) OJ L 280, 30.10.1999, p. 43.(4) OJ L 51, 22.2.2002, p. 14.(5) OJ L 112, 3.5.1994, p. 2.(6) OJ L 345, 29.12.2001, p. 5.ANNEX I"ANNEX VI>TABLE>"ANNEX II"ANNEX XII(Article 7a(1))VARIETIES OF FLAX AND HEMP GROWN FOR FIBRE ELIGIBLE FOR THE SUPPORT SYSTEM1. Flax grown for fibreAdÃ ©lieAgathaAngelinArgosArianeAuroreBelinkaCaesar AugustusDianeDivaElectraEliseEscalinaEvelinExelHermesIlonaLauraLiflaxLiviolaMarinaMarylinNikeOpalineRosalinVenusVeralinVikingViola2a. Hemp grown for fibreCarmagnolaBenikoChamaeleonCsDelta-IlosaDioica 88Epsilon 68Fedora 17Felina 32Felina 34 - FÃ ©lina 34Ferimon - FÃ ©rimonFibranovaFibrimon 24Futura 75Juso 14Red PetioleSanthica 23Uso 312b. Hemp grown for fibre authorised in the 2003/2004 marketing yearDelta 405BialobrzeskieFasamoFedora 19FÃ ©drina 74Fibrimon 56FuturaSanthica 27"